People ex rel. Silberman v Department of Corr. (2017 NY Slip Op 07969)





People v Department of Corr.


2017 NY Slip Op 07969


Decided on November 14, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 14, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE
ANGELA G. IANNACCI, JJ.


2017-11365	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Debora Silberman, on behalf of Mordecai Omatiga, petitioner, 
vDepartment of Corrections, et al., respondents.


Brooklyn Defender Services, Brooklyn, NY (Debora Silberman pro se of counsel and Kramer Levin Naftalis & Frankel LLP [Alejandro G. Ortega], of counsel), for petitioner.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Jingu Chong of counsel), for respondents.
Writ of habeas corpus in the nature of an application to release the defendant on his own recognizance or for bail reduction upon Kings County Indictment No. 01154/17.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail on Kings County Indictment No. 01154/17 is reduced to the sum of $50,000 which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $25,000 as a cash bail alternative, and the writ is otherwise dismissed; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the amount of $50,000 or has deposited the sum of $25,000 as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
HALL, J.P., HINDS-RADIX, MALTESE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court